Citation Nr: 0432647	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-20 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for PTSD, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that confirmed the veteran's evaluation for 
his service connected PTSD at a 30% evaluation.  The veteran 
continues to disagree with the level of disability assigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the veteran, in his hearing testimony 
before the undersigned Veterans Law Judge, in April 2004, 
indicated that since the most recent VA examination in 
December 2002 he had been receiving ongoing treatment through 
the present at the VA outpatient treatment clinic in Canton, 
Ohio for his PTSD.  The treatment records subsequent to 
October 2003 are not on file.  Further, the veteran also 
indicated in his hearing testimony that he believed that his 
PTSD symptomatology had been getting worse.  As the veteran 
has notified the VA of outstanding relevant VA treatment 
records, and as the veteran has reported an increase in his 
symptomatology, the Board is of the opinion that these 
outstanding records should be associated with the veteran's 
claims file, and a current examination is warranted to assess 
the present level of the veteran's disability.

Accordingly, this claim is REMANDED for the following 
development:

1.  The RO should obtain all relevant 
records pertaining to the veteran from 
the VA medical facility in Canton, Ohio, 
from October 31, 2003 to present.

2.  A VA examination should be conducted 
by a psychiatrist to determine the 
severity of the veteran's PTSD.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination.  All necessary tests and 
studies should be accomplished.  Request 
the examiner to obtain a detailed 
occupational history and to render an 
opinion on the extent to which the 
psychiatric disorder affects the 
veteran's occupational and social 
functioning.  Ask the examiner to include 
a Global Assessment of Functioning (GAF) 
score.

3.  Thereafter, the RO should re-
adjudicate the claim on appeal.  If the 
benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




